Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on April 9, 2019, and Drawings filed on April 9, 2019.
2.	Claims 1–15 are pending in this case. Claim 1, 10 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7, 9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 10, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolowitz et al., Pub. No.: 2016/0147971A1, in view of Narayana, Pub. No. :2011/0295788A1, and further in view of Kyaw et al., Pub. No.: 2014/0164401A1. 
With regard to claim 1:
Kolowitz discloses medical information retrieval system comprising: an input device that receives a user query (paragraph 126: “FIG. 11 illustrates an example context collaboration processing system 1100. The example system 1100 includes one or more sources 1102 of digital conversation. The conversation source(s) 1102 provide input (e.g., publish, push, etc.) to a conversation queue 1104, which feeds a contextual conversation processor 1106. Conversation source(s) 1102 can provide conversation input to the queue 1104 in real time or near real time (e.g., accounting for some processing, transmission, and/or storage delay). The conversation input may be unstructured and/or structured conversation elements, for example.”); a natural language processing system that processes the user query to identify key information (“paragraph 130: “Thus, the processor 1106 can take an input of structured and/or unstructured data from one or more digital conversations and process that information to provide both structured conversation information and an inferred clinical context for that conversation. The context of conversation that has been captured by the processor 1106 can then be used to drive context switching of one or more other systems (e.g., via using one or more web services 1122). Conversation context, structured information, etc., can also be viewed, modified, etc., via a user interface 1120 (e.g., a graphical user interface, an application programming interface, etc.)”); an inferencing engine that receives the key information and provides a plurality of knowledge-based inferences from medical knowledge sources based on the key information (paragraph 127 and 128: “The contextual conversation processor 1106 processes the conversation input (e.g., text, audio, video, etc.) by applying techniques such as NLP, machine learning algorithms, etc., to infer a clinical context from the conversation item(s). The contextual conversation processor 1106 forms structured conversation information based on the processing of the unstructured and/or structured conversation input to determine an inferred clinical context. The contextual conversation processor 1106 then provides (e.g., publishes, pushes, etc.) the inferred clinical context to a topic exchange 1108 based on a topic to which the inferred context relates. The topic exchange 1108 allows interested subscribers 1116, 1118 to listen for relevant events. For example, the example system 1100 of FIG. 11 shows a plurality of topic queues 1112, 1114 queuing inferred clinical context events 1 to n. The topic exchange 1108 publishes a particular inferred clinical context event to one or more of the topic queues 1112, 1114, and each topic queue 1112, 1114 has subscribers 1116, 1118 for the particular topic (e.g., chest x-ray, patient X's foot x-ray, diabetes, etc.).”); an information retrieval engine that receives the plurality of knowledge-based inferences and searches a plurality of biomedical reference sources to identify a plurality of medical articles based on the plurality of knowledge-based inferences (wherein the system locate information from weblinks sources personal health record, literature sources, paragraph 133: “FIG. 12B illustrates the example interface 1200 including a context pane 1220. The context pane or window 1220 provides one or more notes relevant to the conversation. Notes can include link(s) to a personal health record (PHR), literature relevant to a medical condition under discussion, link(s) to preventative health information and/or other best practice, and/or any other data related to the context of the health collaboration occurring via the interface 1200. Content of the context pane 1220 can update as the conversation in the transcript pane 1210 is ongoing, for example.” See also paragraph 135 to 136; “FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”), a summary engine that receives the plurality of articles, identifies topical keywords and candidate sentences based on the articles (paragraph 135 and 136:“ FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”), and provides a summary report based on the topical keywords and candidate sentences; and an output device that renders the summary report in response to the user query (paragraph 135 and 136:“ FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”).
Kolowitz does not disclose a natural language processing system that processes the user query to identify key words and phrases. 
However Narayana a natural language processing system that processes the user query to identify key words and phrases (wherein important words are identified, paragraph 48: “In some embodiments, the summarizer 130 may also process the labeled documents to generate an abstract for the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. In another example, the summarizer 130 may compute the importance of words of the document using various scoring techniques and then combine the scores to classify a word as important or not important. The summarizer 130 may then identify significant sentences of the document based on the important words that a sentence contains and select significant sentences as an abstract of the document. In yet another example, the summarizer 130 may use term frequency, inverse document frequency and stack decoding techniques to extract the relevant sentences from the documents and generate an abstract based on the relevant sentences.”), an inferencing engine that receives the key words and provides a plurality of knowledge-based inferences from sources based on the key words (wherein important words are used as inferences to identify summarization sentences, paragraph 48: “In some embodiments, the summarizer 130 may also process the labeled documents to generate an abstract for the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. In another example, the summarizer 130 may compute the importance of words of the document using various scoring techniques and then combine the scores to classify a word as important or not important. The summarizer 130 may then identify significant sentences of the document based on the important words that a sentence contains and select significant sentences as an abstract of the document. In yet another example, the summarizer 130 may use term frequency, inverse document frequency and stack decoding techniques to extract the relevant sentences from the documents and generate an abstract based on the relevant sentences.”), a summary engine that receives the plurality of articles, identifies topical keywords and candidate sentences based on the articles (paragraph 48: “In some embodiments, the summarizer 130 may also process the labeled documents to generate an abstract for the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. In another example, the summarizer 130 may compute the importance of words of the document using various scoring techniques and then combine the scores to classify a word as important or not important. The summarizer 130 may then identify significant sentences of the document based on the important words that a sentence contains and select significant sentences as an abstract of the document. In yet another example, the summarizer 130 may use term frequency, inverse document frequency and stack decoding techniques to extract the relevant sentences from the documents and generate an abstract based on the relevant sentences.”), It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Narayana to Kolowitz so the system can use specific keywords to make a correct inference to the topic that would help the system more accurately determine the articles that would be relevant to the input query to help the users find information that are relevant and better inform the users and help summarize the article. 
Kolowitz and Narayana do not disclose the aspect of ranking each article with respect to the knowledge-based inferences.
However Kyaw discloses the aspect of ranks each article with respect to the knowledge-based inferences (paragraph 33: “Methods within the first group of methods may differ from each other based on the technique used to extract the keywords. For example, a method 1.1 may be a method that utilizes td-idf based search to extract keywords or topics from the user's Facebook data. A method 1.2 may be a method that utilizes SVM-based classification to extract keywords or topics from the user's Facebook data, For each of the methods (1.1, 1.2, etc.) web server 130 may match articles stored as content 202 in database 140 with the keywords or topics extracted from the user's Facebook account. The articles that match the keywords or topic would be the output of the methods (1.1, 1.2, etc.) and a rank or score may be assigned to each of the articles based on the degree of matching between the articles and the keywords or topics. In certain exemplary embodiments, web server 130 may continue to extract information from the user's social network account even after the user has left the web page. In such a case, if the user comes back to the web page, web server 130 may be ready to provide recommendations to the user immediately and hence, provide a more personalized experience to the user.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kyaw to Kolowitz and Narayana so the articles are ranked based on their relevance to the inferred topic to help the user find  the best content wherein irrelevant contents are either not displayed or displayed at the button so the user can always find best most relevant content easily based on ranking by relevancy and be better informed.

With regard to claim 2:
Kolowitz and Narayana and Kyaw disclose the system of claim 1, wherein the input device includes an audio input device (Kolowitz paragraph 127: “The contextual conversation processor 1106 processes the conversation input (e.g., text, audio, video, etc.) by applying techniques such as NLP, machine learning algorithms, etc., to infer a clinical context from the conversation item(s). The contextual conversation processor 1106 forms structured conversation information based on the processing of the unstructured and/or structured conversation input to determine an inferred clinical context. The contextual conversation processor 1106 then provides (e.g., publishes, pushes, etc.) the inferred clinical context to a topic exchange 1108 based on a topic to which the inferred context relates.”), and the output device includes an audio output device (Kolowitz paragraph 47: “The example output 120 can provide a display generated by the processor 130 for visual illustration on a monitor or the like. The display can be in the form of a network interface or graphic user interface (GUI) to exchange data, instructions, or illustrations on a computing device via the communication interface 150, for example. The example output 120 can include a monitor (e.g., liquid crystal display (LCD), plasma display, cathode ray tube (CRT), etc.), light emitting diodes (LEDs), a touch-screen, a printer, a speaker, or other conventional display device or combination thereof.”).

With regard to claim 4:
Kolowitz and Narayana and Kyaw disclose the system of claim 1, wherein the medical knowledge sources include one or more medical texts (Kolowitz paragraph 133: “FIG. 12B illustrates the example interface 1200 including a context pane 1220. The context pane or window 1220 provides one or more notes relevant to the conversation. Notes can include link(s) to a personal health record (PHR), literature relevant to a medical condition under discussion, link(s) to preventative health information and/or other best practice, and/or any other data related to the context of the health collaboration occurring via the interface 1200. Content of the context pane 1220 can update as the conversation in the transcript pane 1210 is ongoing, for example.” See also paragraph 135 to 136; “FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”).


With regard to claim 5:
Kolowitz and Narayana and Kyaw disclose the system of claim 1, wherein the plurality of biomedical reference sources are accessed via an Internet connection (Kolowitz paragraph 133: “FIG. 12B illustrates the example interface 1200 including a context pane 1220. The context pane or window 1220 provides one or more notes relevant to the conversation. Notes can include link(s) to a personal health record (PHR), literature relevant to a medical condition under discussion, link(s) to preventative health information and/or other best practice, and/or any other data related to the context of the health collaboration occurring via the interface 1200. Content of the context pane 1220 can update as the conversation in the transcript pane 1210 is ongoing, for example.” See also paragraph 135 to 136; “FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”).

With regard to claim 6:
Kolowitz and Kyaw do not disclose the system of claim 1, wherein the summary engine creates a model based on the topical keywords and candidate sentences, and uses the model to create the summary report. 
However Narayana discloses The system of claim 1, wherein the summary engine creates a model based on the topical keywords and candidate sentences (paragraph 48: “In some embodiments, the summarizer 130 may also process the labeled documents to generate an abstract for the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. In another example, the summarizer 130 may compute the importance of words of the document using various scoring techniques and then combine the scores to classify a word as important or not important. The summarizer 130 may then identify significant sentences of the document based on the important words that a sentence contains and select significant sentences as an abstract of the document. In yet another example, the summarizer 130 may use term frequency, inverse document frequency and stack decoding techniques to extract the relevant sentences from the documents and generate an abstract based on the relevant sentences.”), and uses the model to create the summary report (paragrpah 61: “As depicted in block 218, the labelled documents are processed to generate an abstract for each of the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. ). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Narayana to Kolowitz and Kyaw so the system can build a model based on keywords and sentence to help generate summary report where the model can help determine what are important topics based on keywords and sentences to add them to the summary that would reflect on the relevant parts of the article to help the user better understand the content without having to read the entire article. 

With regard to claims 8 and 14:
Kolowitz and Narayana and Kyaw disclose the system of claim 1, further including a paraphrase engine that provides paraphrased sentences based on the candidate sentences to the summary report. (Narayana paragraph 48: “In some embodiments, the summarizer 130 may also process the labeled documents to generate an abstract for the labelled documents. In one example, the summarizer 130 may identify a few of the most relevant sentences or phrases in the document and paraphrase the same to generate an abstract for the document. In one example, the summarizer 130 may determine the most significant sentences or phrases in the document based on the distribution of words and phrases and paraphrase the significant sentences as the abstract of the document. In another example, the summarizer 130 may compute the importance of words of the document using various scoring techniques and then combine the scores to classify a word as important or not important. The summarizer 130 may then identify significant sentences of the document based on the important words that a sentence contains and select significant sentences as an abstract of the document. In yet another example, the summarizer 130 may use term frequency, inverse document frequency and stack decoding techniques to extract the relevant sentences from the documents and generate an abstract based on the relevant sentences.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Narayana to Kolowitz and Kyaw so sentences can be paraphrases to be more concise that provide the most relevant information to the user without bugging down the user with irrelevant information. 

Claim 10 is rejected for the same reason as claim 1. 

With regard to claim 13:
Kolowitz and Narayana and Kyaw disclose more medical texts (Kolowitz paragraph 133: “FIG. 12B illustrates the example interface 1200 including a context pane 1220. The context pane or window 1220 provides one or more notes relevant to the conversation. Notes can include link(s) to a personal health record (PHR), literature relevant to a medical condition under discussion, link(s) to preventative health information and/or other best practice, and/or any other data related to the context of the health collaboration occurring via the interface 1200. Content of the context pane 1220 can update as the conversation in the transcript pane 1210 is ongoing, for example.” See also paragraph 135 to 136; “FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”); and the information retrieval engine accesses the plurality of biomedical reference sources via an Internet connection (Kolowitz paragraph 133: “FIG. 12B illustrates the example interface 1200 including a context pane 1220. The context pane or window 1220 provides one or more notes relevant to the conversation. Notes can include link(s) to a personal health record (PHR), literature relevant to a medical condition under discussion, link(s) to preventative health information and/or other best practice, and/or any other data related to the context of the health collaboration occurring via the interface 1200. Content of the context pane 1220 can update as the conversation in the transcript pane 1210 is ongoing, for example.” See also paragraph 135 to 136; “FIG. 12D illustrates the example interface 1200 including notes 1212 related to a subset of the electronic conversation. In the example of FIG. 12D, a mapping of natural language processed text combined with results 1222, 1224 from an intelligent search (IS) algorithm provide an expand a clinical context for the conversation. The intelligent search provides prior lab results 1222 in the patient's medical record. Additional conversation regarding the patient's family history results in identification of a possible hereditary condition linking to the patient's genomic record 1224, for example. As shown in the example of FIG. 12E, NLP and intelligent search identify a series of notes including a prior electrocardiogram (EKG) 1221, a prior pathology report 1223, a health fitness coach 1225, a wellness video 1227, etc. In certain examples, notes are not restricted to EMR information but can extend to a variety of healthcare systems/repositories.”).
.

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolowitz et al., Pub. No.: 2016/0147971A1, in view of Narayana and Kyaw, and further in view of Kondadadi, Pub. No.: 2017/0199963A1. 
With regard to claims 3 and 12:
Kolowitz and Narayana and Kyaw do not disclose the system of claim 1, wherein the inferencing engine includes a neural model that is trained using the medical knowledge sources, and provides the knowledge-based inferences upon receipt of the key words and phrases.
However Kondadadi discloses the aspect wherein the inferencing engine includes a neural model that is trained using the medical knowledge sources, and provides the knowledge-based inferences upon receipt of the key words and phrases. (paragraph 51: “For instance, in some embodiments a knowledge representation model may be constructed manually by one or more human developers with access to expert knowledge about medical facts, diagnoses, problems, potential complications, comorbidities, appropriate observations and/or clinical findings, and/or any other relevant information. In other embodiments, a knowledge representation model may be generated automatically, for example through statistical analysis of past medical reports documenting patient encounters, of medical literature and/or of other medical documents. Thus, in some embodiments, fact extraction component 104 may have access to a data set 170 of medical literature and/or other documents such as past patient encounter reports. In some embodiments, past reports and/or other text documents may be marked up (e.g., by a human) with labels indicating the nature of the relevance of particular statements in the text to the patient encounter or medical topic to which the text relates. A statistical knowledge representation model may then be trained to form associations based on the prevalence of particular labels corresponding to similar text within an aggregate set of multiple marked up documents. For example, if “pneumothorax” is labeled as a “complication” in a large enough proportion of clinical procedure reports documenting pacemaker implantation procedures, a statistical knowledge representation model may generate and store a concept relationship that “pneumothorax is-complication-of pacemaker implantation.” In some embodiments, automatically generated and hard coded (e.g., by a human developer) concepts and/or relationships may both be included in a knowledge representation model used by fact extraction component 104.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Kondadadi to Kolowitz and Narayana and Kyaw so the system can make inference based on model built on medical knowledge to help better serve the user to provide inferences that are relevant to the keywords from the query to help find article that are relevant to the situation. 

. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolowitz et al., Pub. No.: 2016/0147971A1, in view of Narayana and Kyaw, and further in view of Lee, Patent No.: 8166109B2. 
With regard to claim 11:
Kolowitz and Narayana and Kyaw disclose the medium of claim 10, wherein the processing system receives the user query and provides the summary report (Kolowitz paragraph 110 and 111: “One or more analyses are applied to the extracted features such as auto summarization 812, similarity 814, quantitative extraction 816, etc. Auto summarization 812 generates a summary tag, summary blog, etc., from one or more extracted features. Similarity 814 generates one or more similarity indices based on comparison of feature information. Quantitative extraction 816 processes extracted features and provides quantitative features. Resulting summary, similarity, and quantitative information can be stored in local and/or cloud-based document storage. As shown in the example of FIG. 8, the diagnostic hub 850 formulates and displays reporting information based on the features and associated information provided by the processor 805. Information provided via the diagnostic hub 850 includes trending and timeline information 852, and one or more reports 854. Upon selection of (e.g., clicking on, mouse over, etc.) a report, a summary 856 of that report can be provided, for example.”).
Kolowitz and Narayana and Kyaw do not disclose the aspect wherein the summary report in audible form. However Lee discloses the aspect wherein the summary report in audible form. (claims 8 and 9: “a data output system configured to provide to the presenter or speaker during the dynamic session a summary report for each specific portion, wherein the summary report comprises a non-visual representation of the emotional state and provides analysis of the emotional state of the one or more individuals corresponding to a respective specific portion, the summary report allowing an action to occur while continuing the dynamic session. The system of claim 8, wherein the summary report comprises a computer display, a printed sheet, an audio message, or a verbal message.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Lee to Kolowitz and Narayana and Kyaw so the summary report can be in audible format so the user is not required to read the report but can instead listen to the report, giving the user more flexibility and allow the user to multitask. 


Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li, Patent Number: 7469251, discloses a method for extracting sections of documents based on format features of the section and assign labels to those sections. The purpose is to enable ranking of documents in a search query.

Hamada, Pub. No.: 2015/0121200A1: In this embodiment, for the simplification of description, as the summarizing process for the text T, only a sentence selecting process that is the most basic process in the automatic summarizing process is assumed to be performed. However, the summarizing of the text T may be performed using any one of various existing technologies of automatic summarizing such as phrase selection and paraphrasing and sentence shortening. A representative example of the automatic summarizing that is based on the sentence selection is disclosed in a reference literature represented below. [0106] Reference Literature: H. P. Luhn. The automatic creation of literature abstracts. IBM Journal of Research and Development, Vol. 2, No. 2, pp 159-165, 1958.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179